                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                             CRIMINAL NO. 2:19-CR-41-KS-MTP

PERCY DONTAE SMITH, III



                                         ORDER

      On November 26, 2019, Defendant plead guilty to possession of five grams or

more of methamphetamine with intent to distribute, in violation of 21 U.S.C. §

841(a)(1). On June 16, 2020, the Court sentenced him to 188 months of imprisonment,

followed by 5 years of supervised release.

      On May 17, 2021, Defendant filed a Motion to Vacate [69] his sentence

pursuant to 28 U.S.C. § 2255. He also filed a Motion to Proceed In Forma Pauperis

[68]. Defendant’s counsel filed a Response [72] on June 2, 2021. Now, Defendant filed

a Motion [73] to hold his Motion to Vacate [69] in abeyance pending resolution of his

previously filed Motion to Proceed In Forma Pauperis [68].

      Defendant asserts that transcripts of his plea hearing and sentencing, as well

as transcripts of his co-Defendant’s plea hearing and sentencing, are essential to his

claim of ineffective assistance of counsel, citing statements he allegedly made on the

record during the hearings.

      An indigent prisoner who has been granted IFP status can get free transcripts

if the judge certifies that a transcript is necessary for his claims. 28 U.S.C. §§ 753(f),
2250. However, a prisoner is not entitled to free transcripts “solely because he is

indigent or because he desires to prepare a petition seeking collateral relief.” United

States v. Watson, 61 F. App’x 919 (5th Cir. 2003). He must “demonstrate that the

transcript is necessary for the proper disposition of his claims.” Id. He “is not entitled

to conduct a ‘fishing expedition’ to locate possible errors.” Id. If his knowledge of his

claims is sufficient to seek relief without a transcript, the Court need not provide

them. Id.

      Here, Defendant does not need transcripts to press his claim for relief under §

2255, as evidenced by the arguments and assertions presented in his motion and the

signed declaration he obtained from his co-defendant. His motion seeking transcripts

is vague as to how the transcripts would support his claim for relief, and the Court

concludes that Defendant is merely seeking to embark on a fishing expedition for

alleged errors in his proceedings. Therefore, his motion seeking transcripts at the

Government’s expense is denied. See Watson, 61 F. App’x 919; Jeffers v. United

States, 2017 WL 4540964, at *2 (S.D. Miss. Oct. 11, 2017); United States v. Medrano-

Lopez, 2009 WL 1651534, at *1 (S.D. Miss. June 12, 2009).

      Accordingly, the Court grants in part and denies in part Defendant’s

Motion [73] to hold his § 2255 motion in abeyance. The Court declines to hold the

motion in abeyance, but the Court will extend the deadlines for briefing. The

Government shall file its response to Defendant’s Motion to Vacate [69] on or before

June 28, 2021. Defendant shall then file his reply on or before July 6, 2021.


                                            2
SO ORDERED AND ADJUDGED this __18th___ day of June, 2021.

                                     /s/  Keith Starrett
                                                KEITH STARRETT
                                 UNITED STATES DISTRICT JUDGE




                             3
